Citation Nr: 0205433	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected lumbosacral strain, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321.  

2.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321 for service-connected residuals of a 
fracture of the right leg disability, currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty training from November 1967 to 
May 1968, with subsequent unverified service in the reserves, 
including a period in August 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision by the RO 
which, in part, denied an increased rating for the veteran's 
service-connected right leg disability.  A personal hearing 
at the RO was held in April 1998.  The hearing officer's 
decision/Supplemental Statement of the Case in July 1998, in 
part, denied the veteran's claim for an increased rating for 
his service-connected low back disorder.  In September 1999, 
the Board, in part, assigned an increased schedular rating to 
30 percent for the service-connected right leg disability and 
remanded the issues, shown on the first page of this 
decision, to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
symptomatology analogous to severe intervertebral disc 
syndrome; pronounced symptoms or favorable ankylosis of the 
lumbar spine are not present.  

2.  The veteran's service-connected low back disability is 
not shown to render the regular schedular criteria 
inapplicable.  

3.  The veteran's service-connected right leg disability is 
not shown to render the regular schedular criteria 
inapplicable.  

CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 40 percent for 
service-connected chronic lumbosacral strain with 
degenerative changes are met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.71a, Diagnostic 
Codes 5293, 5295 (2001).  

2.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of a rating in excess 
of 40 percent for chronic lumbosacral strain with 
degenerative changes on an extraschedular basis have not been 
met, and a rating in excess of 40 percent for the low back 
disability on an extraschedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326), 38 C.F.R. § 3.321(b)(1) (2001).  

3.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of a rating in excess 
of 30 percent for residuals of a fracture of the right leg on 
an extraschedular basis have not been met, and a rating in 
excess of 30 percent for the right leg disability on an 
extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), 38 C.F.R. § 3.321(b)(1) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in February 1972, service connection was 
established for a healed fracture of the right leg.  A 10 
percent evaluation was assigned, effective from January 13, 
1971, the date of receipt of the veteran's claim.  The 10 
percent evaluation remained in effect until the veteran filed 
a claim for increase in February 1997.  

By rating action in June 1990, the RO granted service 
connection for chronic lumbosacral strain secondary to the 
veteran's service-connected residuals of a fracture of the 
right leg with chronic inflammation of the right ankle.  A 20 
percent evaluation was assigned, effective from March 6, 
1990, the date of receipt of the veteran's claim.  The 20 
percent evaluation remained in effect up to the time of the 
veteran's claim for increase in July 1997.  

VA outpatient records in January and February 1997 show that 
the veteran was seen for complaints of right ankle pain.  On 
examination in January, the veteran had full range of motion 
with tibial deformity.  There was no swelling or ecchymosis 
in the right ankle.  In February 1997, there was no swelling 
in the ankle joint.  Range of motion was from negative 30 
degrees to 30 degrees.  There was no subtalar motion pain.  
There was a prominence at the fracture site located mid-
tibia.  The right leg was one inch shorter than the left.  X-
rays of the ankle showed no dislocation.  The diagnoses 
included tibia malunion and anisomelia (inequality between 
paired limbs).  

A private physical therapy evaluation by a physical therapist 
in January 1997 shows forward flexion of the lumbar spine was 
to 45 degrees with extension to 10 degrees.  Right lateral 
flexion was to 10 degrees with left lateral flexion to 5 
degrees.  Right rotation was to 10 degrees and left rotation 
was to 15 degrees.  The report indicates that the veteran was 
referred for physical therapy by a private physician, P. J. 
Lesniewski, M.D., with a diagnosis of lumbar spondylosis.  
The therapist concurred with the diagnosis.  

When examined by VA in April 1997, there was slight fullness 
in the right paralumbar region with mild tenderness and no 
muscle spasm.  Forward flexion was to 90 degrees with 
extension possible to 30 degrees.  Lateral flexion was to 40 
degrees and rotation was to 30 degrees.  The examiner noted 
that there was evidence of pain on motion.  

A letter from R. Altenburger, M.D., dated in March 1998, was 
to the effect that the veteran was treated off and on for low 
back problems over the past few of years.  The veteran 
reported chronic low back pain which he has learned to live 
with.  When the pain gets too intense, the veteran comes in 
for treatment.  The veteran reported that his back pain has 
given him problems at work, sleeping, and performing his 
daily routines, and has gotten progressively worse with time.  
On examination, the veteran walked with a limp due to a 
shortened right leg.  The veteran had significant spasm and 
limited motion of the lumbar spine.  Dr. Altenburger 
recommended that the veteran have an MRI to rule out the 
possibility of disc problems.  

At a personal hearing at the RO in April 1998, the 
representative argued that, based on the veteran neurological 
symptoms, the appropriate rating for his low back disability 
should be 40 percent under Diagnostic Code 5293.  The veteran 
testified that he has chronic low back pain and sciatica down 
his right leg.  The veteran stated that he might take an 
early retirement because of a number of medical problems, 
including his service-connected disabilities.  

On VA examination in May 1998, the veteran reported that he 
went to work for the railroad after military service and has 
done the same job up to the present time.  The veteran 
reported that he has chronic multiple joint pain, including 
back pain which radiates into his right lower extremity.  He 
wears a lumbosacral belt.  Forward flexion was to 70 degrees 
and extension was to 15 degrees.  lateral flexion was to 30 
degrees, bilaterally, and right and left rotation was to 20.  
There was tenderness to palpation over the upper lumbar spine 
over the lumbar region and over the sciatic notch and sciatic 
nerve behind the right hip.  There was no swelling, 
tenderness, heat, or redness.  Straight leg raising was to 90 
degrees, bilaterally, and produced pain in the back and, with 
straight leg raising on the right, produced pain in the right 
hip.  Motor power was decreased in the right patellar 
quadriceps due to pain in the legs.  Sensation was within 
normal limits and deep tendon reflexes were equal and active.  
Review of x-ray studies from May 1998 show some slight 
straightening of the lumbosacral lordosis.  The pelvis is 
tilted down on the right with mild dorsal lumbar compensatory 
scoliosis to the right.  The disc spaces are well maintained 
and there are no degenerative changes in the facet joints.  
The diagnosis was healed fracture o the right tibia and 
fibula with one inch shortening and causing backache 
secondary to the shortening of the right lower extremity.  

Copies of private medical records from P. J. Lesniewski, 
M.D., were received in January 1999.  The records include Dr. 
Lesniewski's progress notes from January 1997 to November 
1998, and a copy of an October 1998 MRI report.  The progress 
notes show treatment for chronic headaches and pain in the 
veteran's right lower extremity, neck, and back.  The MRI 
report shows mild degenerative disc disease at L4-5 and L5-
S1.  At L4-5, there is slightly asymmetric disc bulging to 
the right without significant mass effect on the thecal sac 
or nerve roots.  At L5-S1, there is a small central disc 
herniation which approaches the right S1 nerve root, but does 
not result in compression of this nerve root or the thecal 
sac.  The impression include degenerative disc disease at L4-
5 and L5-S1, with asymmetric disc bulging to the right at L4-
5 and a small central disc herniation at L5-S1.  

A letter dated in November 1998, indicates that the veteran 
was first treated for back problems in January 1997.  At that 
time, the veteran reported that his chronic back pain began 
about six years earlier and had progressively worsened.  X-
ray studies showed significant degenerative disc disease and 
disc herniation in the lumbar and cervical spines.  Dr. 
Lesniewski opined that, as a result of the veteran's physical 
disabilities, he was permanently disabled from performing the 
duties of his regular occupation as a railroad 
conductor/trainman.  

On VA examination in February 1999, the veteran reported that 
he retired from his job with the railroad in 1998, a job he 
had since 1973, because of his pain in his right ankle, leg, 
and back.  The veteran's medical history includes a work-
related back injury and Crohn's disease.  On examination, the 
veteran failed to perform heel or toe walking.  Forward 
flexion was to 75 degrees and extension was to 25 degrees.  
Lateral flexion was to 30 degrees, bilaterally.  Lateral 
rotation was to 65 degrees on the left and to 60 degrees on 
the right.  There was tenderness to palpation over the right 
lumbar paraspinal area.  Straight leg raising was negative, 
bilaterally, in the seated position.  There was back pain at 
45 degrees on the right in the supine position and with the 
knee in flexion, but not reproduced by passive ankle 
dorsiflexion.  X-rays studies in May 1998 show no evidence of 
spondylolisthesis.  The vertebral body heights were well 
maintained with no evidence of fracture.  

A copy of a letter from G. A. Consigliere, M.D., dated in 
August 1998, was received in February 2001.  Dr. Consigliere 
opined that the veteran was permanently disabled because of a 
herniated disc at the C5-6 level, which causes pain in his 
neck and right shoulder, a shortened right leg, and Crohn's 
disease which causes the veteran to have several loose bowel 
movement a day.  

Additional copies of medical records, including duplicates, 
were received from Dr. Lesniewski in March 2001.  The records 
show continued treatment for back, neck, and ankle problems 
through March 2001.  Dr. Lesniewski reiterated his earlier 
opinion that the veteran was unable to work as a railroad 
conductor because of his disabilities.  

On VA orthopedic examination in June 2001, the veteran 
reported that he retired from his job with the railroad 
because he wasn't able to take narcotics on the job for his 
back and leg pain and wasn't able to stand for long periods 
of time without taking his medications.  The veteran is 
currently taking Celebrex and Ultramm with some relief of 
symptoms.  The veteran wears a corset.  On examination, 
forward flexion was normal and measured 85 degrees with no 
significant pain.  Lateral bending was to 35 degrees with 
mild pain in the last 10 degrees, bilaterally, with the right 
greater than the left.  Extension was to 30 degrees with mild 
pain from 20 to 30 degrees.  The veteran was able to hop on 
one foot, and heel and toe walk, bilaterally without 
difficulty.  Motor examination was 4+/5 throughout the right 
lower extremity.  Sensation is intact in both lower 
extremities.  Straight leg raising was negative with negative 
bowstring sign on both legs.  The right leg appears to be 1.5 
inches shorter than the left and there is noted pelvic 
obliquity due to this.  Reflexes were 2+ and symmetric 
throughout both lower extremities and Babinski sign was 
downgoing, bilaterally.  Range of motion of the right knee 
was within normal limits without any evidence of significant 
pain.  

The examiner noted that an MRI in 1999 revealed mild 
degenerative disc disease at L4 andL5 with some disc bulging.  
There is a small central herniated nucleus pulposus with no 
evidence of mass effect at L5/S1.  X-rays studies in May 1998 
show no evidence of spondylolisthesis.  The vertebral body 
heights were well maintained with no evidence of fracture.  

The impression included degenerative disc disease and 
spondylosis of the lumbosacral spine with residuals noted 
above.  The examiner commented that he considered the 
veteran's range of motion of the lumbar spine was normal.  
There was no evidence of muscle spasm on extreme forward 
bending, and no loss of lateral spine motion or mobility on 
forced motion.  There was no listing of the whole spine to 
the opposite side or positive Goldwait's sign.  There was 
some pain which is noted on lateral bending and extension of 
the spine, and some weakened movement of the right lower 
extremity which appears to be guarding due to pain and not 
related to actual muscle weakness which is graded 4+/5 in the 
right lower extremity  There was no significant 
incoordination of movement or excess fatigability.  The 
examiner noted that while there may be some additional range 
of motion loss due to pain on use and during flare-ups, with 
weakened movement, fatigability and possible incoordination 
on prolonged use and during flare-ups, he could not offer an 
opinion as to the degree of additional range of motion loss.  
The examiner also indicated that he had reviewed the claims 
file.  

On VA neurological examination in June 2001, the veteran 
reported chronic back pain with flare-ups about three times a 
month.  During exacerbations, the veteran is unable to do 
normal walking and has difficulty bending to pick things up.  
He reported that he can not sit or stand for more than 30 
minutes, and has to lie down to relieve his symptoms.  When 
not experiencing a flare-up, the veteran can ambulate for to 
five blocks and there is no shooting pain in the right leg.  
The veteran denied any incontinence.  His right leg was 
weaker than the left, though the veteran indicated that he 
relied on his left leg more than his right.  Motor strength 
in the lower right extremity was 4+/5 ( the examiner noted 
that the veteran did not put his best effort into it).  Left 
lower extremity was 5/5 in strength.  Sensory was intact to 
light touch.  Muscle stretch reflex was diminished at the 
right ankle.  There was limited range of motion of the right 
ankle secondary to the old fracture and good range of motion 
in the right knee.  The veteran walked with a slight right 
leg limp, and he had some difficulty walking on his toes and 
heels on the right foot.  The diagnoses included right leg 
old fracture and low back degenerative joint disease/ chronic 
lumbosacral strain with some limitation of function in the 
veteran's ambulation, sitting, and standing.  He indicated 
that the veteran had frequent exacerbations of low back pain 
with has hampered him from normal activities of daily 
activity.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

A review of the record reveals that all necessary 
notification and development actions under the new criteria 
have been complied with.  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to his claim for an increased rating.  Through past actions 
of the RO, the veteran has been informed of the applicable 
criteria necessary to substantiate his claim.  Additionally, 
the veteran has been notified fully of what information needs 
to be proven in order to prevail in his claim for an 
increased rating.  

Furthermore, the Board remanded the appeal to the RO for 
additional development, and the veteran was afforded an 
additional period of time to submit evidence.  Additional 
private medical records were received and associated with the 
claims file.  The veteran did not provide any information 
regarding employment other than to report that he retired 
from his job as a railroad conductor in 1998.  Accordingly, 
it is determined that the veteran will not be prejudiced by 
the Board proceeding with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Analysis

The veteran is currently assigned a 20 percent evaluation 
under DC 5295, which provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward bending 
in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion..........................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position......................................  20
With characteristic pain on 
motion...........................................................  10
  With slight subjective symptoms 
only.....................................................   0 

38 C.F.R. Part 4, § 5295 (2001).

Other possible provision of the Rating Schedule under which 
the veteran may be evaluated include the following:

5292  Spine, limitation of motion of, lumbar:  
  
Severe.......................................................
..............................................  40
  
Moderate.....................................................
............................................  20
  
Slight.......................................................
...............................................  10

38 C.F.R. Part 4, § 5292 (2001).

5293  Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
   neuropathy with characteristic pain and demonstrable 
muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild.........................................................
...............................................  10
  Postoperative, 
cured.................................................................................    
0

38 C.F.R. Part 4, § 5293 (2001).

Spine, ankylosis of, lumbar:
  
Unfavorable..................................................
.      50
  
Favorable......................................................      
40

38 C.F.R. Part 4, § 5289 (2001).

The evidence shows that the veteran has chronic pain and 
tenderness in the lumbosacral area, and has limitation of 
flexion ranging from 45 to 90 degrees, with recurring pain on 
motion.  Although the veteran had very little pain on motion 
on the recent VA examination in June 2001, the record shows 
that the medications he takes daily for his back pain have 
helped alleviate some of his symptoms.  The record also shows 
that the veteran wears a lumbar corset most of the time.  In 
light of the clinical findings and the veteran's reported 
recurring attacks three times a month with intermittent 
relief, the Board finds that the totality of his lumbosacral 
symptomatology are commensurate with severe impairment under 
DC 5293, and warrants the assignment of a 40 percent 
evaluation.  The evidence does not show pronounced symptoms 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings, with 
little intermittent relief.  

Consideration has been given to whether a schedule rating in 
excess of 40 percent may be assigned.  It has already been 
discussed above why the veteran is not entitled to a rating 
in excess of 40 percent under Diagnostic Code 5293.  A rating 
of 50 percent is assignable for ankylosis of the lumbar spine 
in an unfavorable position.  The evidence establishes that 
the veteran has motion in his spine and thus a rating under 
this Diagnostic Code is not in order.  None of the 
examinations of record describe ankylosis of the spine, even 
when the veteran was being treated for flare-ups of the 
condition.  He is not service connected for fracture of a 
vertebra.  Thus, consideration of a rating under Diagnostic 
Code 5285 would not be appropriate.  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

As noted above, the VA examiner specifically addressed the 
DeLuca criteria when the veteran was examined in June 2001.  
The examiner reported that there was no significant 
incoordination or excess fatigability.  He noted that while 
there may be some functional loss due to pain on use, or 
during flare-ups, he could not offer an opinion as to the 
degree of additional range of motion loss.  Therefore, a 
rating in excess of 40 percent under the criteria for 
functional loss is not warranted.  

Extraschedular Rating

VA regulations provide, in pertinent part, as follows:  

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  

38 C.F.R. § 3.321(b)(1) (2001).  

In its June 1999 SSOC, the RO determined that the regular 
schedular standards were not inadequate so as to warrant 
application of an extraschedular rating for the veteran's low 
back and right leg disabilities.  The Board concurs with the 
RO's determination.  The evidence of record does not show 
that the veteran has required frequent periods of 
hospitalization for his low back or right leg disabilities.  
The Board is cognizant of the opinion expressed by a private 
physician to the effect that the veteran was disabled from 
his job as a railroad conductor due to multiple disabilities, 
including his low back and right ankle disabilities.  While 
the veteran's service-connected disabilties are significantly 
disabling, the current evidence of record does not show 
marked interference with employment due solely to the 
service-connected disabilities.  The evidentiary record 
includes an opinion from another private physician which 
opines that the veteran's nonservice-connected cervical spine 
disorder and Crohn's disease render him unemployable.  The 
veteran was given an opportunity to provide employment 
information and any evidence showing how his service-
connected low back and right leg disabilities affected his 
employment, so that VA could attempt to verify his 
assertions.  Although the veteran reported to VA examiners 
that his back disability interfered with his employment, he 
did not provide VA with any corroborating evidence so that 
additional development could be undertaken.  Based on the 
evidentiary record as currently constituted, the Board finds 
that there is insufficient evidence to conclude that that the 
veteran's service-connected right leg and/or low back 
disabilities cause marked interference with employment.  

The veteran was informed of the applicable criteria necessary 
for an extraschedular rating in the September 2000 Board 
remand and in the Supplemental Statement of the Case issued 
in July 1999.  The veteran indicated on recent VA 
examinations that he retired from his job as a conductor with 
the railroad in 1998.  However, he did not provide any 
information pertaining to his employment or the circumstances 
surrounding his early retirement.  The evidence of record 
does not reflect any factor which takes the veteran's 
situation outside of the norm or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Consequently, the Board finds that, based on the evidence of 
record, an "exceptional or unusual disability picture" does 
not exist to merit a rating in excess of 40 percent for the 
veteran's low back disability, or a rating in excess of 30 
percent for his right leg disability, and that the RO was 
correct in not submitting the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for such consideration.  


ORDER

An increased rating to 40 percent for the veteran's 
lumbosacral disorder is granted, subject to VA regulations 
pertaining to the payment of money benefits.  

Entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321 for the veteran's service-
connected lumbosacral strain.  

Entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321 for the veteran's service-
connected right leg disability.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

